DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-15 are pending. Claims 10-13 are withdrawn. Claims 1-9, 14, and 15 are under consideration in this action. 

Election/Restrictions
Applicant’s election of Group I (claims 1-9, 14, and 15) and the species, perfume in the reply filed on February 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 6, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the ratio between the hydrophobic particles and microcapsules. The claim depends from claim 1, which recites both a hydrogel microcapsule and free-flowing microcapsules. It is unclear which of the microcapsules recited in claim 1 (i.e. hydrogel or free-flowing) that the “microcapsules” in claim 5 is referring to.
Claim 6 recites the ratio between the desiccant and microcapsules. The claim depends from claim 1, which recites both a hydrogel microcapsule and free-flowing microcapsules. It is unclear which of the microcapsules recited in claim 1 (i.e. hydrogel or free-flowing) that the “microcapsules” in claim 6 is referring to.
Claim 9 recites the limitation “the microcapsules” in in line 1-2. The claim depends from claim 1, which recites both a hydrogel microcapsule and free-flowing microcapsules. It is unclear which of the microcapsules recited in claim 1 (i.e. hydrogel or free-flowing) “the microcapsules” in claim 9 is referring to.
Claim 15 recites the ratio between the microcapsules and water. The claim depends from claim 1, which recites both a hydrogel microcapsule and free-flowing microcapsules. It is unclear which of the microcapsules recited in claim 1 (i.e. hydrogel or free-flowing) that “the microcapsules” in claim 15 is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ollagnier (US 2015/0272897 A1; published Oct. 1, 2015) and Yan et al. (Yan) (US 2011/0117180 A1; published May 19, 2011).
Applicant claims a process for drying at room temperature or below room temperature a suspension of hydrogel microcapsules, said method comprising the steps of:
(i) providing an aqueous suspension of hydrogel microcapsules, each hydrogel microcapsules comprising an oil phase containing a hydrophobic active ingredient;
(ii) mixing the suspension obtained in step (i) with hydrophobic particles to obtain free-flowing microcapsules;
(iii) drying the free-flowing microcapsules obtained in step (ii) by mixing the microcapsules with a desiccant and/or by submitting the microcapsules under a gas flow to obtain a dried free-flowing microcapsules powder; and
(iv) optionally, sifting the dried microcapsules powder to remove excess desiccant.
Ollagnier discloses a coacervation encapsulation method that does not involve the use of toxic cross-linking agents. Ollagnier’s methods produce a double-walled capsule comprising a lipophilic core surrounded by a first layer of polymer coacervate and a second layer including a hydrogel, and which contains no trace of cross-linking agents. (title; abstract; para.0001, 0034).
Ollagnier’s method comprises the following steps:
(a) dispersion of a lipophilic active ingredient (hydrophobic active ingredient) in an aqueous solution, said solution containing at least one anionic polymer (e.g., gum Arabic) and at least one cationic polymer (e.g., gelatin);
(b) adjustment of the pH of the solution obtained in step (a) so that the positive charges of the cationic polymer cancel out the negative charges of the anionic polymer in order to induce a coacervation;
(c) adsorption of the coacervate droplets resulting from step (b) at the surface of the active ingredient so as to form capsules (reading on providing an aqueous suspension of hydrogel microcapsules, each hydrogel microcapsules comprising an oil phase containing a hydrophobic active ingredient; and reading on wherein the hydrogel microcapsules are core-shell microcapsules having a hydrogel shell and an oil-based core);
(d) introduction of a solution of anionic polymers into the reaction medium containing the capsules obtained in step (c);
(e) introduction of the mixture resulting from step (d) into a means for forming drops;
(f) mixing the drops resulting from step (e) with a solution of divalent salts and formation of the double-walled capsules having a diameter between 100-3000 micron (reading on free-flowing microcapsules powder) (para.0022-0027, 0038; Ollagnier claims 1, 10, 13).
The process may further comprise the following steps:
(g) filtration of the capsules obtained in step (f);
(h) optionally washing with water, and optionally a drying step. 

Ollagnier discloses that the anionic polymer solution used in step (d) may also contain technological additives intended to reinforce the mechanical strength of the microbeads. The additives may be finely divided insoluble solids of mineral nature such as silicas and micronized waxes (carnauba wax, beeswax, etc.) (reading on mixing the suspension obtained in step (i) with hydrophobic particles) (para.0031, 0089). 
The encapsulated lipophilic active ingredient may be a cosmetic active ingredient such as a fragrancing substance, such as essential oils and  fragrances and aromas of natural origin (reading on perfume) (para.0025, 0043, 0064-0074; Ollagnier claim 17).
With regards to the instant claim 3, Ollagnier appears to be silent to the aqueous suspension having a water-soluble carbohydrate carrier, and Ollagnier does not appear to require a water-soluble carbohydrate carrier. Thus, absent evidence to the contrary, Ollagnier’s aqueous suspension in the method discussed above is devoid of water-soluble carbohydrate carrier.
With regards to the ratio between the hydrophobic particles and microcapsules as recited in the instant claim 5, Ollagnier’s Example No. 2 protocol for double encapsulation by coacervation with gelatin and gum Arabic then insertion into alginate beads discloses that preparing a microcapsule/alginate (50/50 mixture. The alginate solution is made by mixing 4 g of alginate and 1 g of laponite (technological additive). Although Ollagnier’s Example No. 2 exemplifies laponite, as discussed above, silica and waxes are also suitable technological additives. The technological additives makes up about 0.5 wt.% of the alginate solution. 100 g of microcapsules are mixed with 100 g of the aforementioned alginate solution (0.5 g technological additive) (para.0124-0127). Thus, the ratio of technological additive to microcapsules is about 0.005. In the case that silica or waxes is used in lieu of the laponite, the claimed ratio between the  hydrophobic particles and microcapsules is about 0.005.
With regards to the weight ratio between the microcapsules and water as recited in the instant claim 15, as discussed above in Ollagnier’s Example No. 2, 100 g of microcapsules are mixed  the ratio of the microcapsules and water is about 1.02.

Ollagnier does not appear to explicitly disclose drying the free-flowing microcapsules by mixing the microcapsules with a desiccant. Yan is relied upon for this  disclosure. The teachings of Yan are set forth herein below.

Yan discloses the preparation of microcapsules (abstract). Yan discloses that microcapsules can be washed with water and/or dried to provide a free-flowing powder (para.0093). Yan further discloses that drying agents or anticaking agents can be used to help produce free flowing powders and improve powder flowability. A suitable drying and/or anticaking agent is CAPSUL™ (modified starch, reading on desiccant) (para.0094-0095).

As discussed above, Ollagnier, in their method of producing double-walled capsules, discloses washing the obtained microcapsules with water and subsequently drying the microcapsules. Yan discloses that washing the microcapsules with water and/or drying them will provide a free-flowing powder. In light of Yan’s disclosure that modified starch may be added as a drying and/or anticaking agent to the microcapsules to help produce free flowing powders and improve powder flowability, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Ollagnier with the teachings of Yan, and mix a drying and/or anticaking agent such as CAPSUL™ (modified starch) with Ollagnier’s free-flowing microcapsules (e.g., after washing the microcapsules with water). One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improving the powder flowability of the microcapsules and reducing excess moisture on the microcapsules, thus reducing agglomeration of the microcapsules and improving its shelf life. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Yan discloses that it is known in the art to use drying or anticaking agents with 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ollagnier (US 2015/0272897 A1; published Oct. 1, 2015) and Yan et al. (Yan) (US 2011/0117180 A1; published May 19, 2011) as applied to claims 1-5, 7-9, 14, and 15 set forth above, further in view of Morgan et al. (Morgan) (US 5,204,029; published Apr. 20, 1993).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein when the desiccant is used in step (iii), the ratio between the desiccant and microcapsules is between 0.1 and 10.

The teachings of Ollagnier and Yan, and the motivation for their combination as they apply to claims 1-5, 7-9, 14, and 15 are set forth above and incorporated herein. 

The combined teachings of Ollagnier and Yan do not appear to explicitly disclose wherein the ratio between the desiccant and microcapsules is between 0.1 and 10. Morgan is relied upon for this disclosure. The teachings of Morgan are set forth herein below.

	Morgan discloses the preparation of microcapsules (title; abstract). Morgan discloses that if microcapsules are sticky, a free flowing product can be obtained by incorporating from about 0.01-20% by weight of an anti-caking agent on the microcapsules (col.6, ln.64 to col.7, ln.2).

	As discussed above, the combined teachings of Ollagnier and Yan are directed to the production of microcapsules and are fairly suggestive of mixing Ollagnier’s free-flowing microcapsules with a 
	Thus, with regards to the weight ratio between the desiccant and microcapsules as recited in the instant claim 6, in the case that Yan’s anticaking agent is used in an amount of 20 wt.% of the microcapsules, the ratio of desiccant and microcapsules is about 0.2 (e.g. 20 g anticaking agent : 100 g microcapsules).
	Furthermore, the amount of drying/anticaking agent to add to the free-flowing microcapsules is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of drying/anticaking agent to mix with the free-flowing microcapsules based on factors such as the initial flowability of the washed microcapsules and the amount of moisture that needs to be absorbed, in order to obtain the desired flowability of the microcapsules. For example, one of ordinary skill in the art can increase the amount of anticaking agent if the microcapsules are sticky and decrease the amount of anticaking agent used if the microcapsules are near the desired amount of flowability. Where the general In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).	
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.


Conclusion
	Claims 1-9, 14, and 15 are rejected. No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616